Title: To Thomas Jefferson from Louis Guillaume Otto, 14 February 1787
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A Newyork le 14. Fevr. 1787.

Vous apprendrés probablement par un autre canal que la Virginie vient de mettre des droits extraordinaires sur les liqueurs Spiritueuses à l’exception des eaux de vie de France. M. Madison qui ne fait qu’arriver ici m’assure que la même faveur a été accordée à nos vins, mais je n’ai pas encore vû l’acte qui concerne cet article. Je ne puis ignorer que les raports de Votre Excellence contribuent beaucoup aux dispositions que la Virginie manifeste à notre egard et je ne neglige aucune occasion d’en rendre compte à ma Cour. Il est heureux que les interêts des Etats unis en France ayent été confiés à un Ministre aussi attentif à cultiver la bonne intelligence qui subsiste entre les deux nations.
Vous trouverés, Monsieur, dans les gazettes tous les details relatifs à la revolte de Shayse et de ses partisans. Ses troupes ont été entierement dispersées par le Gal. Lincoln; mais je n’ose encore me flatter que la fermentation est tout à fait calmée. On croit assés generalement que la Legislature du Massachussets sera enfin obligée de faire du papier monnoye et d’avoir egard aux autres griefs, vrais ou imaginaires, des Insurgens.
Un Capitaine Americain, Monsieur, vient de trouver sur une isle dont il cache le nom, des pelleteries très precieuses, qu’il se propose d’envoyer en Chine. Son Batiment est encore mouillé dans la rivière du Nord et doit partir incessament. On dit que ces fourrures ressemblent à celles que l’equipage du Cape. Cook a vendues à Canton à un prix exorbitant. Si cette découverte est aussi importante qu’on le presume elle deviendra pour les Etats unis une nouvelle source de richesses. Comme les armateurs gardent le plus profond silence, on n’en a encore qu’une connoissance très vague. Je suis tenté de croire que l’Isle en question est une des Falklands puisque differens navigateurs et entre autres Wallis et Carteret font mention de fourrures qu’ils y ont trouvées. Vous n’ignorés pas, Monsieur, que la pêche de la Baleine attire beaucoup d’Americains vers ces isles et qu’ils y ont même fait quelques etablissemens passagers.
Plusieurs Caroliniens, Monsieur, desirent de faire passer leurs ris en France; mais pour les rendre convenables à nos marchés, ils ont besoin de Vos bons offices. Vous rendriés un très grand service aux liaisons commerciales des deux nations en faisant passer en Amerique tous les renseignemens que Vous pourrés Vous procurer  sur cette matiere. M. Ed. Rutledge et d’autres Caroliniens doivent Vous en avoir ecrit.
L’Etat de Frankland vient de se reunir á la Caroline du Nord et la tranquillité paroit tout-à-fait retablie de ce coté la.
J’ai l’honneur d’ être avec le plus respectueux attachement Monsieur de Votre Excellence le très humble et très obeisst. serviteur,

Otto

